                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                  Plaintiff,                              8:13CR15

      vs.
                                                           ORDER
CHRISTOPHER LEWIS,

                  Defendant.



      IT IS ORDERED:

      1)     The defendant’s revocation hearing is scheduled for July 19, 2019 at
             2:30 p.m. before the Honorable Joseph F. Bataillon, in Courtroom 3,
             Roman L. Hruska Federal Courthouse, 111 South 18th Plaza,
             Omaha, Nebraska.




July 17, 2019.


                                           BY THE COURT:
                                           s/ Cheryl R. Zwart
                                           United States Magistrate Judge
